 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. N. Beard Company and International Union ofOperating Engineers, Local Union No. 478,AFL-CIO and Charles Steeves, and TeamstersLocal Union No. 677, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Cases -CA-11491, 1-CA-13016, 1-CA-13017, and 1-CA-13018March 10, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn December 26, 1978, Administrative LawJudge Alvin Lieberman issued the attached Deci-sion in the above proceeding. Thereafter, the Gen-eral Counsel filed exceptions and a supportingbrief. Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions3of the Administrative LawJudge4and to adopt his recommended Order asmodified herein.I The Respondent failed to file timely exceptions.2 The General Counsel and Charging Parties have excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect, Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.3 In the absence of exceptions thereto, we adopt pro forma the Admin-istrative Law Judge's finding that Respondent President Beard's state-ment to employee Steeves while picketing that he, Beard, would killSteeves if he found him anywhere around the plant again did not violateSec. 8(a)(1) of the Act. However, in adopting this result, we expresslydisavow the Administrative Law Judge's analysis equating Beard's state-ment to lawful employee picketing conduct.4 The Administrative Law Judge dismissed the complaint in Case 1-CA-11491 at the conclusion of the hearing herein. The complaint allegedthat the Respondent unlawfully breached an agreement between it andthe Union to reinstate Lawrence Poole, an employee who had been dis-charged for wrecking a company truck. There was no allegation that thedischarge itself was unlawful. The Administrative Law Judge dismissedthe complaint on grounds that the evidence failed to show that Flaminio,the Respondent's representative at the reinstatement meeting, had eitheractual or apparent authority to bind the Respondent to such an agree-ment and that the Union also doubted Flaminio's authority to act in thisregard. We agree with the Administrative Law Judge's findings in thisregard and adopt his dismissal of this matter.Our dissenting colleague contends, however, that Case -CA-11491must be severed and remanded to the Administrative Law Judge for issu-ance of a decision setting forth his reasons, if any, for dismissal as re-quired by Sec. 102.45 of the Board's Rules and Regulations, Series 8, asamended. We agree that it would have been better if the AdministrativeLaw Judge had done what the dissent insists that he must now do. How-ever, the Administrative Law Judge did set forth on the record his rea-sons for dismissing the complaint in Case I-CA-11491; the GeneralCounsel has argued fully the merits of that dismissal; and no party has248 NLRB No. 16We agree with the Administrative Law Judgethat the Respondent violated Section 8(a)(5) and(1) of the Act by unilaterally discontinuing pay-ments to health and welfare and pension funds, uni-laterally changing terms and conditions of employ-ment, bargaining directly with employees, and re-fusing to recognize its employees' bargaining repre-sentatives.We further agree with the Administrative LawJudge that the Respondent violated Section 8(a)(3)and (1) of the Act by discharging employee Bian-carelli for engaging in protected activity. In addi-tion, we agree with the Administrative LawJudge's findings that the Respondent violated Sec-tion 8(a)(1) of the Act by interrogating and threat-ing employees because of their union activity.5However, for the reasons set forth below, we donot adopt the Administrative Law Judge's conclu-sion that the Respondent did not discharge thestrikers in violation of Section 8(a)(3) and (1) of theAct.Briefly, in April 1977,6 the Respondent was de-linquent in its payments to the International Unionof Operating Engineers (herein IUOE) health andwelfare and pension funds and to the InternationalBrotherhood of Teamsters (herein IBT) health andrequested a remand for the purpose of issuance of a decision such as thatnow sought by the dissent. Consequently, in the circumstances here, theAdministrtative Law Judge's failure to set forth in his Decision his rea-sons for dismissing the complaint in Case I-CA-11491 was at most non-prejudicial error and a remand for compliance with Sec. 102.45 of theBoard's Rules and Regulations would achieve nothing of any substance.For the reasons stated in his dissent in B. N. Beard Company, 231NLRB 191 (1977), that the complaint in Case I-CA-11491 failed to setforth a cause of action under Sec. 8(aX5), Member Penello joins in adopt-ing the Administrative Law Judge's dismissal of that complaint.5 We also adopt, contrary to the dissent, the Administrative LawJudge's conclusion that the Respondent did not violate Sec. 8(a)(3) and(1) in discharging Charles Steeves on April 7, 1977. On that day the Re-spondent's truckdrivers, of whom Steeves was one, were assigned tohauling material from a certain property and were instructed to keeptheir trucks moving and haul as much "stuff' as they could because, ac-cording to Respondent's lawyer, an injunction was about to issue pre-cluding any further hauling from the property. Nevertheless, and withoutnotifying any superior as was customarily done, Steeves stopped work at1:30 p.m., rather than at the 4:30 p.m. quitting time. Shortly thereafterSteeves was discharged, assertedly for leaving the job early without per-mission, and the Administrative Law Judge so found. To be sure, the Re-spondent's contemporaneous unlawful conduct does raise some suspicionconcerning the actual motivation giving rise to Steeves' discharge. How-ever, as Respondent's intensification of work immediately prior to imposi-tion of a restraining order supports the Administrative Law Judge's find-ing that Respondent believed itself "under the gun," and as Steeves didstop work early without notice and without permission and at a timewhen he knew Respondent was under pressure to have as much of thehauling done that day as possible, we agree with the Administrative LawJudge that Respondent established a valid, persuasive economic basis forSteeves' discharge.We do not agree with the dissent that the Administrative Law Judge'smistaken conclusion that Respondent could have relied on an earlier inci-dent as a pretext to discharge Steeves undermines his finding, based onthe above, that Steeves was discharged for quitting work early withoutreceiving permission from a supervisor Accordingly, we find that theGeneral Counsel has failed to prove that Respondent violated Sec 8(aX3)and (1) of the Act in discharging Steeves.6 All dates referred to herein are 1977, unless otherwise indicated. B. N. BEARD COMPANY199welfare and pension funds.7On April 6, the IUOEand IBT gave the Respondent 72 hours' notice oftheir intent to strike if the delinquencies were notpaid. The record establishes and the AdministrativeLaw Judge found that, on April 13, Allen Beard,the Respondent's president, unlawfully interrogatedthe employees about their strike intentions andthreatened them that "if [they struck] the next day[they would] all be fired [and would] not work forthe [Respondent] again." The record further estab-lishes that on April 13 Beard told employeesRhodes and Adams that, if they picketed, the em-ployees would not be paid, would be fired, andwould never work there again,8The employees struck the Respondent fromApril 14 until June 24. The record indicates thatthe Respondent required the striking employees toturn in their keys and changed the locks on itsdoors.Nick Povenelli, a reporter for the New HavenRegister, interviewed President Beard for an articlewhich appeared on April 15. Povenelli testifiedthat Beard told him that he had fired the men whowere on strike.9The Administrative Law Judge found that inas-much as the strike was caused by the Respondent'sunlawful failure to make contributions to the wel-fare and pension funds as required by its contractswith IUOE and IBT, the striking employees wereunfair labor practice strikers. In so doing, the Ad-ministrative Law Judge rejected the Respondent'scontention that the Unions had breached the no-strike clauses.'0The Administrative Law Judge,however, further found that the strikers had failedto request reinstatement and therefore had nottested the Respondent's statement that he woulddischarge or had discharged the strikers. Thus, theAdministrative Law Judge concluded that, in theabsence of a request for reinstatement and its refus-al by the Respondent, the strikers were not dis-charged but, rather, were the object of "tacticalA question exisl, a, to helhr the IBT oed the Respondent acredit fr oierpa men l to the IB'I pension fund In any eent, duringIhis period, the Respondent ceased making payments into the IBT pen-sIon fund' In hi, affidavit to the Board, Heard stated that '"A of today [Ma312.19771] 1 ould nol lake hack an) of the striking engineer, if they offeredii conic hack to work "lie Administratie Lau Judge erroneousl) found that a second arti-cle puhlished in the Journal Courier did not mention the discharge Ex-amninatlon of the article reseals that it contains the statement. "Beard saidhe has fired all l orkers wkho refuse to sork and said he ,ill not hirethem back " Beard admits being intersiened h a reporter from the Jour-nal Courier but dlnhaXous slating that he had discharged the striker Infinding Respndent discharged thlie itrikers e do not give an) ueigh toBeard's alleged statement to that effect in the Journal Courier We do. ofcourse, accept oiienli 'i tLllmony it Ihe hearing, as appa renl) cred-,ted h the Adminlratrtile I Judge, that Beard told hinm he had firedthe en (in trike ( onteqtiitl. e do nllot rcl oin the tailteienlts in )Io-venelli's article appearing i the Nes Hasen Register' See .1. R B .Ifrin, Puriil Crp .214 F 2d 462 (2d Cir 1954)maneuvers designed merely to dissuade the strikersfrom persisting in their strike."Contrary to the Administrative Law Judge, wefind that the Respondent intended to and in factdid discharge the striking employees. The Adminis-trative Law Judge, in finding to the contrary,relied on Woodlawn Hospital, 233 NLRB 782(1977), in which the Board found that a letter tostriking employees ordering them to clean out theirlockers and notifying them that they were consid-ered to have resigned did not discharge the em-ployees since the employer offered them reinstate-ment a few months later and again during settle-ment talks. The instant case is distinguishable be-cause, inter alia, the Respondent herein did notoffer any of the striking employees reinstatement.Indeed, as noted, the Respondent told the employ-ees first that they would be discharged if theystruck and would not be reinstated and later toldPovenelli that the strikers were discharged. Incombination with these actions, the Respondentchanged the locks on plant doors, requested areturn of the employees' keys, and also withdrewrecognition from the IUOE and IBT. In the cir-cumstances, we find that the foregoing facts showthat the Respondent discharged the striking em-ployees as of the time they went out on strike and that it thereby violated Section 8(a)(3) and (1)of the Act.We also disagree with the Administrative LawJudge's finding that since the IBT pension fund ap-parently owed the Respondent a credit for over-payment, its discontinuance of payments to thefund as required by its agreement with the Unionwas excused. It is unclear from the record whetherthe IBT in fact owed the Respondent a credit foroverpayment to the pension fund. The record,however, reveals that the Respondent, notwith-standing the IBT's request for bargaining did notnegotiate with the Union with respect to the cessa-tion of the payments.'2The Board has consistentlyheld that an employer's failure to make contrac-tually required contributions to its employees' pen-sion fund constitutes a unilateral change in the em-ployees' terms of Respondent was not justified inunilaterally ceasing payments to employment inviolation of Section 8(a)(5) and (1) of the Act.'3Thus, even assuming arguendo that the IBT owedthe Respondent a credit for overpayment to thepension fund, we find that the the fund and ini M.IP Ii-orplraltd. 218 NI.R 33 (1'75)'' We no1t Iht, the Responldeit ce;t. ed mlaking Ot riutOllrh it l to theIL OF leililh lntd eclfare and petisioII tfids i.d e Iie lea ltrsn he.tlthatid nelfarc aid pennrit funds at ithc s InHc tintei .Arqiirii Ehtor ii ('olpunlv. In,. 217 N[ RB 461 1975)B. N BEARD COMPANY 199 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing so thereby violated Section 8(a)(5) and (1) ofthe Act. 4THE REMEDYWe agree with the Administrative Law Judgethat the Respondent engaged in certain conductviolating Section 8(a)(5) and (1) of the Act andadopt his recommended Order, as modified herein.Having additionally found that the Respondent un-lawfully discharged the employees who struck be-cause of its unlawful refusal to make contributionsto the IBT pension fund, we shall order the Re-spondent to offer those employees reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent positionswithout prejudice to their seniority and otherrights and privileges previously enjoyed, and tomake them whole for any loss of pay they mayhave suffered by reason of such unlawful conduct,by payment to them of a sum of money equal tothat which they would have earned from the dateof their discharge to the date that they are offeredreinstatement,15less their net earnings during saidperiod. Said sum is to be computed with interestthereon,'6in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).17Furthermore, having found that the Respondentunlawfully failed to bargain with the IBT aboutcessation of payments to the pension fund, we shallorder the Respondent to bargain with the IBT re-garding contributions to the pension fund and topay IBT Local 677 pension fund the contributionsunlawfully withheld.xs In so doing, we do not pass~ Wayne Oive EKnoll Farmn. Inc.. d/u W4'avne' Dairy. 223 NLRB260, fn. 2 (1976)' .4biliie5 and Goodeill. Inc.. 241 NLRB No 5 (1979). Member Pen-ello, for the reasons set forth in his dissent in Abilities aod Goodwill.would award the striking employees backpa) from the date the) requestreinstatement or otherwise indicate they have abandoned the strike andare willing to return to work, to the date the Respondent offers them re-instatementIn The Respondent's contract with IUOE provides that employeeswho engage in a strike resulting from the Respondent's failure to cottrib-ute to the pension fund and/or health and welfare funds "shall be madewhole for any wages .lost as a result of the work stoppage." TheGeneral Counsel excepted to the Administrative Law Judge's failure toorder backpay for the strikers in accordance with this provision Inas-much as we find that the Respondent ulawfully discharged these strikersand order the usual backpay remced. we ind it unnecessary to pass onthe enforceability under the Act of this contract provsision7 See. generally. Isi Plumbing & Heing Co., 138 NLRB 716 (1962)1 Because the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide at the adjudicatorsstage of a proceeding for the addition of interest at a fixed rate on unlaw-fully withheld fund payments We leave to the compliance stage thequestion whether the Respondent must par alny additional amounts intothe benefit funds in order to satisfy or 'rnake-w hole" remedy These ad-ditional amounts may be determined. depending on the circumstances ofeach case, by reference to provisiors in the documents governing hefunds at issue and. where there are no governing prosisions. to evidenceof any loss directly attributable to the ulawful ithholding action.which might include the loss f return on inv estmeni of the portion ofon the issue of whether IBT Local 677 owes theRespondent a credit for past overpayments to thepension fund.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that the Respondent,B. N. Beard Company, Derby and Seymour, Con-necticut, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) Threatening or discharging employees whohave engaged in a lawful strike."2. Substitute the following for paragraph l(f):"(f) Unilaterally discontinuing payments to orwithholding payments from the Teamsters Unionhealth and welfare and pension funds, or the Inter-national Union of Operating Engineers health andwelfare and pension funds or any other fund main-tained for the benefit of employees where suchpayments are required to be made by provisions ofa collective-bargaining agreement with any labororganization."3. Substitute the following for paragraph 2(b):"(b) Offer the discharged strikers immediate andfull reinstatement to their former jobs or, if suchjobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges previously enjoyed, discharg-ing, if necessary, any replacements hired after thedate of their unlawful discharges, and make themwhole for any loss of pay suffered as a conse-quence of the discrimination against them bypaying them an amount equal to what they wouldhave earned from the date of their discharge to thedate that they are offered reinstatement. Suchbackpay is to be computed in the manner set forthin the section of the Decision and Order entitled"The Remedy."4. Substitute the following for paragraph 2(d):"(d) Pay to the I.B.T. Local 677 health and wel-fare fund and the pension fund the contributionswithheld from said fund since December 1976.5. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, concurring in part and dissent-ing in part:I agree with my colleagues' decision in all re-spects but two. In the first place, I would severfunds ilthheld additional administralive costs. etl .but not collaterallosses B. N. BEARD COMPANY201and remand to the Administrative Law Judge thecomplaint in Case -CA-11491.'9In so doing, Iwould direct the Administrative Law Judge to pre-pare, in conformity with Section 102.45 of theBoard's Rules and Regulations, a written decisionembodying "findings of fact, conclusions, and thereasons or basis therefore ...." My colleagues'willingness to sanction a procedure that flouts therequirements of Section 10(c) of the Act, Section102.45 of the Board's Rules, and well-settled prece-dent is at once inexplicable and indefensible.20I would also find, contrary to the AdministrativeLaw Judge and my colleagues, that the Respon-dent violated the Act by terminating employeeCharles Steeves for unlawful reasons. In brief, theAdministrative Law Judge found that the Respon-dent's president, Allan Beard, ordered Steeves' dis-charge on April 7, 1977, because on that dateSteeves stopped work early without first receivingpermission from a supervisor.2y The administrativeLaw Judge so found, despite his recognition thatprior to the Steeves' discharge the Respondent hadnever rule-and indeed some drivers recieved nomore than an oralwarning. In this connection theAdministrative Law Judge terminated any driverfor failing to comply with the asserted discountedthe General Counsel's contention that the reasonfor the discharge was Steeves' involvement in thepreparation of a grievance on behalf of several em-ployees over Respondent's failure to pay overtimefor snowplowing in February 1977. The Adminis-trative Law Judge concluded, however, that hadthe Respondent sought to penalize Steeves for hisprotected concerted activity (of which, conceded-ly, it was aware) it could have seized upon an inci-dent that took place 2 months prior to the actualdate of the discharge.22Thus as the AdministrativeLaw Judge carefully pointed out, when a dischargeis claimed to be pretextual but the record shows19 That portion of the consolidated complaint alleges Respondent vio-lated Sec 8(a)(5) and (I) of the Act by breaching an agreement with theUnion whereby employee Lawrence Poole would be reinstated The Ad-ministrative Law Judge failed to set forth in his Decision any reason fordismissing but instead asserted that his reasons are fully set forth in therecord. Leaving aside the impropriety of such a procedure, my examina-tion of the record indicates the Administrative Law Judge's treatment ofthe issue "on the record" is wholly conclusory and inadequate.to See, for example. Plastic Film Products Corp.. 238 NLRB No. 22,slip op.. p. 2 (ALJ) (1978) See also John C Barr Marketing Co, 96NLRB 875 (1951). wherein the Board recognized a decision "dictatedinto the record of the hearing necessarily lacks the precision of a writtenreport "21 Sleeves quit work early because he was notified that a pickup truckhe had recently purchased had been vandalized and because the seller ofthe pickup requested that he move it from the seller's lot. Moreover, therecord is full of contradictory testimony as to whether there was a clear-cut rule and whether the requirements of the rule could be satisfiedsimply by giving notice to the office, as Steeves apparently did22 That incident involved a truck engine which blesw up while Steeveswas driving The Administrative Law Judge declined to assess Sleeves'responsibility for the incidentthe employer did not take advantage of an earlieropportunity to discharge the alleged discriminatee,the basis for attributing an antiunion motive to thedischarge is undermined.23The only problem with the Administrative LawJudge's analysis is that the facts of the case do notfit his theory. In the first place, it is clear thatBeard knew of Steeves' involvement in protectedconcerted activity, resented it, and planned to re-taliate. Indeed in his affidavit (G.C. Exh. 24) Beardmade the following admission:In about late March, or early April, Sanzotold me that Steeves was going to file a griev-ance against me over snow plowing. I toldSanzo that your man Steeves took over thesnow plowing overtime and that what concernwas it of Steeves. What right did he have tosign the grievance. Sanzo told me Steeves andRossignal were plotting to get me. I toldSanzo, Steeves was stabbing me in the back andthat I would get the son-of-a-bitch. I also toldSanzo that Steeves had blown an engine abouta month earlier and I never said anythingabout it.24[Emphasis supplied.]Not only does the above demonstrate Respon-dent's particular animus toward Steeves because ofSteeves' involvement in protected concerted activ-ity, it also undercuts the Administrative LawJudge's basis for concluding the Respondent couldhave relied on the engine-blowing incident to ter-minate Steeves for pretextual reasons. Thus, con-trary to the Administrative Law Judge, who sug-gested that if the Respondent harbored animustoward Steeves it could have siezed on the engine-blowing incident, the record indicates the Respon-dent did not learn of Steeves' snowplowing griev-ance until long after the engine-blowing incidenthad occurred. Hence this is simply not a case inwhich an employer has passed up opportunities torid itself of a known employee activist. Indeed, theRespondent could hardly have revived the engine-blowing incident as an excuse for dischargingSteeves without leaving itself open to a charge ofdiscrimination. Instead, it could only wait for an-other opportunity to get rid of Steeves to presentitself. From the Respondent's standpoint, it wasfortuitous that it had only to wait 2 weeks after theMarch 21 grievance meeting for such an opportuni-ty.23 In this connection the Administrative La Judge cited. /,ler liu.erineer .Manrufacriuring Colmpany. 187 NLRB 882 (1971). and Farrrm In-suranoce Group, 174 NLRB 1294 (1969)24 It is uncontroverted that follo ing a March 21. 1977. grirexancemeeting involving. inter ulia. the overtime griexance. Beard torld theunion president that he. Beard. ould take care of Steres and Sleeveshad "a god damn nerve" for filing a grie.anceB. N. BEARD COMPANY 201 202DECISIONS OF NATIONAL. LABOR RELATIONS BOARDIn sum, given the record as a whole, particularlythe Respondent's admission of hostility towardSteeves, a known activist and union adherent, aswell as the timing of the discharge, the circum-stances which demonstrate disparate treatment, andthe Respondent's commission of other violations, Iam persuaded that the General Counsel had madehis case and that the discharge was unlawful.As indicated previously, in all other respects Ijoin my colleagues in their decision.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present evidence and arguments, it hasbeen decided that we have violated the NationalLabor Relations Act, as amended. We have, there-fore, been ordered to post this notice and to carryout its terms.WE WILL NOT question you about anythingconnected with Teamsters Local Union No.677, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, or International Union of Operat-ing Engineers, Local Union No. 478, AFL-CIO.WE WILL NOT fire you, lay you off, suspendyou, discipline you in any way, or do anythingelse to your disadvantage, or threaten to doany of these things, because you strike againstus.WE WILL NOT purposely drive a motor ve-hicle in a way that results in our running overa striker or a picket and WE WILL NOTthreaten to do this.WE WILL NOT fire you, lay you off, suspendyou, discipline you in any way, or do anythingelse to your disadvantage because you refuseto work for wages lower than the wagescalled for in our contracts with the TeamstersUnion and the Operating Engineers Union.WE WILL NOT deal directly with you aboutyour wages, rates of pay, hours of work, orany condition under which you work as longas you are represented by a union.WE WILL NOT discontinue payments to anybenefit fund to which we are required to makepayments by our contracts with the TeamstersUnion and the Operating Engineers Union.WE WILL NOT pay you wages for doingwork covered by our contracts with theTeamsters Union and the Operating EngineersUnion at rates lower than the rates called forby those contracts.WE WILL NOT refuse to recognize to bargainwith the Teamsters Union as the representativeof our truckdrivers.WE WILL NOT refuse to recognize to bargainwith the Operating Engineers Union as therepresentative of our production and mainte-nance employees.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 ofthe Act.WE WILL offer the discharged strikers im-mediate and full reinstatement to their formerjobs without prejudice to their seniority orother rights and privileges, discharging, if nec-essary, employees hired as their replacements,and make them whole for any loss of pay suf-fered as a consequence of the discriminationagainst them by paying them an amount equalto what they would have earned from the dateof their discharge to the date they are offeredreinstatement with interest.WE WILL pay to employees doing workcovered by our contracts with the TeamstersUnion and the Operating Engineers Unionwho, since April 11, 1977, have receivedwages at rates lower than those called for inthose contracts the difference between thewages they received since April 11, 1977, andthe wages called for by our contracts with theTeamsters Union and the Operating EngineersUnion.WE WILL pay back to the Teamsters Unionhealth and welfare fund and pension fund andto the Operating Engineers pension and healthand welfare funds the contributions we failedto pay since December 1976.WE WILL again recognize the TeamstersUnion as the representative of our truckdriversand WE WILL notify the Teamsters Union, inwriting, that we are doing so.WE WILL again recognize the Operating En-gineers Union as the representative of our pro-duction and maintenance employees and WEWILL notify the Operating Engineers Union, inwriting, that we are doing so.WE WILL, if we are asked to do so by theTeamsters Union, bargain with the TeamstersUnion as the representative of our truckdriversabout their rates of pay, wages, workinghours, and other matters connected with theirwork. If we come to an agreement with theTeamsters Union about any of these things WEWILL put that agreement in writing and sign it. B. N BEARD COMPANY203WE WILL, if we are asked to do so by theOperating Engineers Union, bargain with theOperating Engineers Union as the representa-tive of our production and maintenance em-ployees about their rates of pay, wages, work-ing hours, and other matters connected withtheir work. If we come to an agreement withthe Operating Engineers Union about any ofthese things WE WILL put the agreement inwriting and sign it.As it has been decided that we fired GeorgeBiancarelli because he refused to work forwages lower than the wages called for in ourcontract with the Teamsters Union, WE WILLimmediately offer George Biancarelli, immedi-ate and full reinstatement to his former job, or,if that job no longer exists, to a substantiallyequivalent position and pay him any wages helost because we fired him, with interest.B. N. BEARD COMPANYDECISIONSTATEMENT OF THE CASEASI IN LIEBERMAN, Administrative Law Judge: Thehearing in this case, with all parties represented, washeld before me in New Haven, Connecticut, on the Gen-eral Counsel's complaints, amendments thereto made atthe hearing, and Respondent's answer. In general, theissues litigated were whether Respondent violated Sec-tion 8(a)(l), (3), and (5) of the National Labor RelationsAct, as amended (Act). More particularly, the questionsfor decision are as follows:1. What is the nature of the strike instituted againstRespondent on April 14, 1977?2. Did Respondent violate Section 8(a)(l) of the Actby: (a) interrogating employees, (b) threatening to dis-charge employees, (c) threatening to kill a picket, and (d)threatening a picket with vehicular assault?' Set forth below are the reles ant prv,\ision of the sections of the Actnto hich reference has been made in the textSec 8(a) II shall he an unfair labor practice for an employer-(l) to interfere u ith restrain, or coerce employees n the exerciseof the rights guaranteed in section 7,(3) by discrimination in regard to hire or tenure of employmentto encourage or di,courage membership in ally labor organiza-tion(5) to refuse to bargain collectixcly ith the representatises of hisemployeesInsofar as pertinent. Sec 7 is a followsuSec 7 Emplo ees shall hase the righ t sielf-organJtiaion, to form.join. or assist labor organ,alons, Io bargain collectively throughrprcseptcallte,s of their osnill choosing, and to engage In other con-certed activities for the purpose of cllective hbargaining or othermutual aid r protcction, and shall ako h the righi to refrainfrom ant or all such actistie,3. Did Respondent violate Section 8(a)(3) of the Actby: (a) discharging an employee, Charles Steeves, beforethe strike began, and (b) discharging strikers?4. Did Respondent violate Section 8(a)(5) of the Actby: (a) withdrawing recognition from InternationalUnion of Operating Engineers, Local Union No. 478,AFL-CIO (herein the IUOE) and Teamsters UnionLocal No. 677, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (herein the IBT)2(b) refusing to negotiate with IBTand IUOE, (c) bargaining directly with employees, (d)making unilateral changes in terms and conditions of em-ployment provided for in its collective-bargaining agree-ments with IUOE and IBT?Upon the entire record,3 and having taken into ac-count the arguments made and the briefs submitted,4Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Connecticut corporation, is engaged atSeymour and Derby, Connecticut, in extracting, process-ing, and selling sand, gravLl, and related products and inperforming construction and demolition work. Respon-dent annually purchases material valued, in the aggre-gate, at more than $50,000 from suppliers located outsidethe State of Connecticut and from suppliers locatedwithin the State of Connecticut over which the NationalLabor Relations Board (Board) would exercise jurisdic-tion. Accordingly, I find that Respondent is engaged incommerce within the meaning of the Act and that the as-sertion of jurisdiction over this matter by the Board iswarranted.II. THE LABOR ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, LocalUnion No. 478, AFL-CIO (IUOE) and Teamsters LocalUnion No. 677 a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (IBT) are labor organizations within the meaning ofthe Act.IIl. THE COMPLAINTSIn this proceeding several cases have been consolidat-ed for hearing. Thus, in April and May 1977 chargeswere filed in Cases -CA-13016, 13017, and 13018. Byorder dated June 2, 1977, these cases were consolidatedfor hearing and on the same date the General Counselissued a single complaint (1977 complaint) pursuant tothese charges. At the hearing this complaint was amend-ed in several respects. By order dated August 17, 1977,an earlier complaint, issued on April 21, 1976 (1976 com-plaint) in Case -CA-1491, was consolidated for thehearing with the 1977 complaint.I IBTs, full desiglnaihonl appears in the capionll: Errrs nIl the ral,,ripl hase been ll lted alld corrected4 Although all hc argumentll of the parties anid the iulhorities ilted bhthem. heiher appearing in their brief, or nmade orally at the hearing.nma! rlot hc dllCussClh each has beetl c.ilrefull ueighed and consideredB. N. BEARD COMPANY 203- 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter hearing argument at the conclusion of the hear-ing I dismissed the 1976 complaint. At the same time Idismissed paragraphs 9(c)5and 9(d) of the 1977 com-plaint. 6IV. THE GENERAL COUNSEL'S POST-HEARINGMOTIONSIncorporated in the General Counsel's brief are mo-tions for the reinstatement of the 1976 complaint andparagraph 9(c) of the 1977 complaint. After much con-sideration and serious deliberation I have decided togrant the General Counsel's motion insofar as it relatesto the reinstatement of paragraph 9(c) of the 1977 com-plaint. I have also decided to adhere to my ruling dis-missing the 1976 complaint. To this extent the GeneralCounsel's motion is denied.Accordingly, it is ordered that paragraph 9(c) of the1977 complaint be, and the same hereby is, reinstated.7V. PRELIMINARY FINDINGS8A. CredibilityMy credibility resolutions are inherent in the nature ofthe findings set forth in this Decision. In resolving credi-bility I have fully considered and evaluated the testimo-ny on both sides of each issue requiring determination inthe light of its inherent plausibility or implausibility andits consistency or inconsistency with related incidents.Furthermore, in determining whether to credit or dis-credit witnesses I have taken into account their demea-nor while testifying and their interest in the outcome ofthis proceeding.An additional statement is appropriate regarding myestimate of the veracity of the testimony given by AllanBeard, Respondent's president. For reasons set forthabove, I have largely discredited him. However, con-cerning one issue in this case, that relating to the dis-charge of Charles Steeves, Beard's testimony had thering of truth. Accordingly, his testimony concerning thetermination of Steeves' employment has been accepted astrue and conflicting evidence has been rejected."It is no reason for refusing to accept everything thata witness says, because you do not believe all of it; noth-ing is more common in all kinds of judicial decisionsthan to believe some and not all." NL.R.B. v. UniversalCamera Corporation, 179 F.2d 749, 754 (1969), reversedon other grounds 340 U.S. 474 (1970). Relying upon Uni-versal Camera, the Board, as recently as July 11, 1978,stated in Maxirium Precision Metal Products, Inc., Re-nault Stamping Ltd., 236 NLRB 1417 (1978). "We do notbelieve ...that an Administrative Law Judge is re-quired to discount all of the testimony of a witness be-cause he is not persuaded by some of it."I This paragraph alleges that Respondenlt constructively dischargedGeorge Biancarelli in fiolation of Sec 8(al)(3) of the ActNI M reasons for disnmising the 1976 complaint ad pars. 9(c) and (d)of the 1977 comnplainl are fully sel forth i the recordThe 1976 complailt hilig been dismissed and he General Counsel'smotionl for its reinlstatement ha.ing been denlicd, all subsequent mentionof the %sord "conmplaint" s ill hase referenlce to the 1977 complaint.' The purpose of these findings is to furnish a frame of referenlcewsithin which It consider the facts relaling o Resplondent's alleged unfairlabor practicesB. Respondent's BusinessRespondent's principal business consists of extracting,processing, and selling sand, gravel, and related prod-ucts. Respondent also performs construction, demolition,and snowplowing work.Respondent's sand and gravel processing equipment islocated at its facility in Derby, Connecticut. Its garageand offices are in Seymour, Connecticut, about 5 milesfrom Derby.Respondent obtains its bank run sand and gravel (rawmaterial) from a gravel bank (bank) it owns in Seymourand from a nearby bank, which it does not own, knownvariously as the Inquest, Sabo, and Yagovane property.For convenience this bank will be referred to as the Ya-govane property.For several years there has been a dispute between theowner of the Yagovane property and the Town of Sey-mour as to whether zoning ordinances proscribed the ex-traction of raw material from that parcel of land. Be-cause of this, stop-work orders were issued from time totime prohibiting the taking of raw material from the Ya-govane property. However, until April 1977 those orderswere desultorily enforced.In the beginning of that month, Respondent's lawyerinformed President Allan Beard that the zoning counselfor the Town of Seymour was preparing "legal papers"and was "going to lower the boom on [Respondent] withan injunction" to prevent the further removal of sandand gravel from the Yagovane property. At the sametime Respondent's lawyer advised Beard to "work dili-gently to complete what [Respondent] was doing" there.As a result, Respondent intensified its work on the Yago-vane property so that it could get as much material outas [it] could before the entry of a restraining order.9On April 6, 1977,'°the Town of Seymour brought aproceeding in the Court of Common Pleas for the Judici-al District of Ansonia-Milford, Connecticut, seeking atemporary restraining order (TRO) and a permanent in-junction" "against the removal of sand, gravel, or otherearth materials from the [Yagovane] property."The TRO was granted on April 7 and served on April11. The TRO remained in effect until August 31, onwhich date a permanent injunction issued.C. Respondent's Contracts With IUOE and IBTUntil it withdrew recognition from them, as willappear more fully below, Respondent recognized andbargained with IUOE as the collective-bargaining repre-sentative of its production and maintenance employeesand with IBT as the collective-bargaining representativeof its truckdrivers.Historically IUOE and IBT have negotiated collec-tive-bargaining agreements with trade associations onbehalf of their employer members. Employers who werenot members of these associations were given the oppor-tunity by IUOE and IBT to enter into similar contracts.I The findings in this paragraph are based upon. ad the quotations ap-pearilg i the text are take from. Beard's testimonyi" All dites uhbsequentlly mentioned wilhoul stating a year fall within1977G C EXh 5 B. N. BEARD COMPANY205Respondent has never been a member of the associ-ations with which IUOE and IBT dealt. However, Re-spondent has been party to successive contracts identicalwith those earlier bargained out with the associations byIUOE and IBT. Its last such contract with IUOE wasentered into on November 8, 1974, and with IBT on De-cember 12, 1974.The pertinent provisions of Respondent's contract'2with IUOE and its contract': with IBT are attachedhereto as Appendixes C and D [omitted from publica-tion].As will be set forth below in greater detail, on Octo-ber 22, 1976, more than 60 days before March 31, 1977,IUOE, pursuant to the "Termination" provisions of theforegoing contract notified Respondent of its "desire to..negotiate a successor Agreement."I find, therefore, in accordance with its "Termination"section that Respondent's 1974 contract with IUOE re-mained in effect at least until March 31, 1978.D. The IBT Funds1. The IBT Pension FundThe Agreement and Declaration of Trust establishingthe New England Teamsters and Trucking Industry Pen-sion Fund (IBT Pension Fund), to which Respondentand IBT are parties, is physically incorporated in Re-spondent's contract with IBT.'4Its relevant provisionsare set forth in Appendix E attached hereto [omittedfrom publication].2. The IBT H & W FundThe Health & Welfare Fund (IBT H & W Fund) men-tioned in article XIII of Respondent's contract with IBTwas established by a separate instrument entitled "Agree-ment and Declaration of Trust Establishing the I.B.T.Local 677 Welfare Fund'sto which Respondent andIBT are signatories. The pertinent provisions of thisagreement are set forth in Appendix F attached hereto[omitted from publication].3. The relationship between the IBT Pension Fundand the IBT H & W FundThe IBT Pension Fund and the IBT H & W Fund aredifferent entities having no relationship to each other.They were established by separate trust declarations.They are administered by different sets of trustees. Thetrust declarations by which they were brought into exis-tence make no provision for the transfer of funds fromone to the other, nor do they permit the commingling ofcontributions made separately to each.Finally, the two funds furnish different benefits to thepersons on whose behalf contributions are made. Thus,the IBT Pension Fund provides pension and retirementbenefits, whereas the IBT H & W Fund provides life in-surance, accidental death and dismemberment, and dis-12 GC Exh, 12 and 18" G.C Exh 481 GC Exh 48, p 26' GC Exh 62.ability benefits; and benefits covering hospital, surgical,and other medical expenses.E. The Strike and its ValureIn April 1977 Respondent was delinquent in its pay-ments to the IUOE Health and Welfare (H & W) andPension Funds and to the IBT H & W Fund. This beingso, IUOE and IBT gave Respondent the requisite 72-hour notice of delinquency provided for in their collec-tive-bargaining agreements with Respondent.The IUOE notice was given orally on April 11, 1977,to Allan Beard, Respondent's president, by JamesMcParland, IUOE's business representative. As McPar-land testified, he told Beard that "if the delinquent funds..were not paid by the close of business of April 13...[IUOE] would have to undertake action ...toforce [its] position with regard to those delinquentfunds."The IBT notice was written'6and hand delivered toRespondent on April 6. It stated, in pertinent part, thatRespondent was "delinquent in payments to both Healthand Welfare and Pension Funds [and that] if [Respondentdid not make up these delinquencies] within seventy-two(72) hours from receipt of this notice, [IBT] will take thenecessary steps to collect."The money owed by Respondent to the IUOE H & Wand Pension Funds and to the IBT H & W Fund nothaving been paid by the close of business on April 13,both Unions, without further notice to Respondent andwithout notifying the Federal Mediation and ConciliationService and the Connecticut Board of Mediation and Ar-bitration, struck Respondent on April 14, and picketed itsprocessing plant in Derby.Picketing in support of the strike continued until aboutJune 23. The signs carried by the pickets referred to Re-spondent's failure to contribute to the IUOE and IBT H& W and Pension Funds.The General Counsel contends that the strike was anunfair labor practice strike. Respondent argues that itwas economic. I reject Respondent's argumentAn employer's failure to comply with provisions of acollective-bargaining agreement requiring him to makepayments to benefit funds constitutes an unfair laborpractice. Marquis Elevator Company, Inc., 217 NLRB 461(1975); Latin Quarter Cafe. Inc., 182 NLRB 997 (1970);George E. Light Boat Storage. Inc., 153 NLRB 1209(1965), enfd. 373 F.2d 762 (5th Cir. 1966). The strikeagainst Respondent by IUOE and IBT was, as foundabove, caused by its failure to make payments to welfareand pension funds mandated by its contracts with IUOEand IBT. The strike was, therefore, an unfair labor prac-tice strike and not, as Respondent argues, an economicstrike. 7This being the case, the employees participatingin it were unfair labor practice strikers. Cagle's Inc., 234NLRB 1148 (1978).' ( C Eh 67"[lJf an unfair labor practice had anylhlng to do with causing [a)strike It [is] an tInfair labor practice strike Gcu,,arl Driver a/d 11tcIpcrsl 'Um. Lo.'il 662. lwernmi lal Bro horlbod l/ i;uwtmi ,rs, Clhaufflrs IW r-chou,1oto ad lIlper, of 4mrwa I .[ R B 302 F 2d 908s, I (DCCir 1962) To the sanme effect. see also Lrand Le mzzrl',. Ic 213 NI RH147. 198. (194). enfd 52 F d 8I14 16th (l 1975)13. N. BEARD COMPANY 205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, in its brief, makes the additional argumentthat "the strike was illegal" because the unions failed tocomply with the notice and strike deferral provisions ofSection 8(d) of the Act. The short answer to this argu-ment is that Section 8(d) is not applicable to unfair laborpractice strikes. Mastro Plastics Corp. et al. v. N.L.R.B.,350 U.S. 270, 286.A different answer is not required by General MarineTransportation Corp., 228 NLRB 1107, 1108 (1977), heav-ily relied on by Respondent in support of its positionconcerning the illegality of the strike. That case is read-ily distinguishable on its facts from the matter at bar.The strike in General Marine was not, like the strikehere, an unfair labor practice strike. It was an economicstrike instituted, the Board noted, "in support of negotia-tions for a new contract without complying with the[notice and] strike deferral requirements of Section 8(d)of the Act." Because of this the Board found that "theUnion violated Section 8(d) ... by striking within 60days of giving notices of termination and by failing togive notice ...to the mediation and conciliation ser-vices."The situation presented in General Marine is a far cryfrom the facts in the instant case. IUOE and IBT did notstrike on April 14 "in support of negotiations for a newcontract," the reason for the strike in General Marine.They struck, as has been found, because of Respondent'sunfair labor practices in failing to comply with provi-sions of their separate existing contracts with Respondentrequiring Respondent to make payments to health andwelfare and pension funds.Respondent's argument that the strike was illegal,being thus not well taken it, like Respondent's argumentthat the strike was economic, is also rejected.VI. THE. ALEGED UNFAIR LABOR PRACTICESA. Facts Concerning Respondents Alleged 8(a)(1) and(3) Violations by Discharging Charles SteevesCharles Steeves began to work for Respondent as atruckdriver in 1968. He was discharged on April 7, 1977,under circumstances alleged in the complaint as havingbeen violative of Section 8(a)(l) and (3) of the Act.Steeves had several unfortunate experiences whileworking for Respondent. In addition to being involvedin collisions and mechanical mishaps, in February 1977,while he was plowing snow, the engine of his truckblew.'8A substantial sum of money was spent by Re-spondent to repair the blown engine.Early on in Steeves' employment with Respondent hewas appointed by IBT as its steward in Respondent's es-tablishment. In 1972 Jack Hayden replaced Steeves asIBT's steward. IBT notified Respondent in writing ofthis change.Hayden left Respondent's employ in January 1977, butno driver was immediately appointed to act as steward inhis stead. Ultimately Steeves became steward. However,x' Respondent contends that these mishaps were caused by Steees'careles driving habits As to this. I make no judgmentRespondent was not notified in writing, as it was in Hay-den's case, of Steeves' appointment.9In the absence of such notice and being withoutknowledge at the time as to the identity of IBT's ste-ward, Allan Beard, Respondent's president, asked PerleyRossignol, IBT's president, on or about March 21, "whothe steward was." In Beard's words, Rossignol replied,"I am."20Beard further testified 21 that Rossignol didnot "at anytime tell [him] that ...Steeves was ...Hayden's replacement.' Beard also stated that he firstlearned of Steeves' appointment as steward after his dis-charge.In February 1977, at or about the time that the engineon Steeves' truck blew, Steeves and three other drivers,George Biancarelli, Alan Little, and Anthony Sanzo didsnowplowing work22for which they thought theywould be paid at premium rates. However, early inMarch when they were paid for that work their checksreflected that it was paid for at their straight-time rate.Steeves discussed the matter with Biancarelli andSanzo and, at Steeves' suggestion, it was decided that agrievance should be filed with Respondent. Steeves un-dertook to prepare and file the grievance. But, as Steevestestified, he told Biancarelli and Sanzo that based uponhis "previous experience as a steward23[he] wanted 100percent to sign it [so that] there would be no good guysand bad guys [and] we'd all be one."Because Little, the fourth employee involved in thesnowplowing work, refused to sign the grievance,Steeves, as he further testified, informed Biancarelli andSanzo that he "was going to scrap the idea of writing itup." Although no written grievance was filed, Respon-dent's president, Beard, soon learned that Steeves had in-tended to do so pursuant to a plan he initiated.As already found, early in April 1977 Respondent wasinformed by its lawyer that an injunction was about toissue preventing the further removal of material from theYagovane property which, as noted above, was locatedin Seymour, Connecticut, adjacent to Respondent'sgarage. Following its lawyer's advice to "work diligentlyto complete what [Respondent] was doing" there, drivershauling material from the Yagovane property to Respon-dent's processing plant in Derby were instructed, Beardtestified, to "keep the trucks moving" and to "haul asmuch stuff ...out of there" as they could. The driverswere also told why these instructions were given.19 Although Steees testified that he had been appointed acting ste-ward by Hayden before Haden left, other drivers employed by Respon-dent gave conflicting testimony Thus. George Biancarelli testified thatPerley Rossignol. IBT's president, informed him about a month beforethe strike started that Sleeves 'would be the acting steard." and Antho.ny Sanzo stated that Rossignol gave him similar information in April'n Beard's testimony in this regard. as echoed b Nicholas Baran-owsky, a driver employed by Respondent. who stated that he had beeninformed by Hayden. before Hayden's departure, that "Perley Rossignol]w'as going to assume responsibility of the sltesard."21 For reasons already noted, I have accepted as true Beard's testimo-ny on the issue raised by Steeves' dischalrge: Whether the engine on Sleeves' truck bless while he as ploswingsno on this occasion or while he sas plo ing snow on another occa-sion in February is unclear in the record"z It sill be remembered, il this conlnection that several years earlierSleeves had been IBT"s stes ard in Rspolldenlt' establishment B. N. BEARD COMPANY207On April 7 Steeves and other drivers were assigned tohaul material from the Yagovane property for the entireday; i.e., until 4:30 p.m., their quitting time. While atlunch on that day Steeves was informed by the personfrom whom he had recently bought a pickup truck, andfrom whose premises he had not yet removed thepickup, that parts had been stolen from it. The seller alsoasked Steeves to take the pickup off his lot.After lunch Steeves drove his truck to Respondent'sprocessing plant in Derby where the load on his truckwas dumped. Instead of returning to the Yagovane prop-erty for another load as he should have done, Steevesdrove his truck to Seymour, arriving there at about 1:30p.m., parked it in the yard outside Respondent's garage,and, without notifying any supervisor or receiving per-mission from a supervisor to do so, stopped worked forthe day.Steeves then went to the place where his pickup waslocated to determine what had been stolen from it and tomove it off the seller's premises. No evidence was ad-duced showing that Steeves could not have done thesethings after 4:30 p.m., the quitting time for Respondent'sdrivers.Steeves' stopping work on his own initiative at 1:30p.m., on April 7 was contrary to Respondent's longstand-ing rule requiring employees to notify, and receive per-mission from, a supervisor before quitting work early.Steeves was aware of this rule, had complied with it inthe past, and had been reprimanded on occasions whenhe had not done so.At or about 2 p.m., on April 7 President Beard cameto its garage and saw Steeves' truck parked in the yard.Upon inquiry he learned that Steeves had not discussedhis leaving work early with any supervisor and that noneknew where Steeves had gone.Because, as Beard testified, Respondent "had a timelimit on moving material out [of the Yagovane] property[he] wanted every truck ...available that day to truck[that] material, [when he saw Steeves'] truck parked [he]decided that something's got to be done about it." Whathe did was to order Steeves' discharge.24Beard furtherstated that he "hadn't considered [firing Steeves] at allprior to April 7, and that it "was totally [his] own ideato fire" Steeves.Although before Steeves' discharge Respondent hadnever similarly penalized employees for not complyingwith its rule requiring them to notify, and receive per-mission from, a supervisor before quitting work early,drivers had been disciplined in other ways for violatingthe rule. Among these were oral reprimands, in one casean employee received a warning letter, and in another anemployee was suspended for a week.B. Contentions and Concluding Findings ConcerningRespondents Alleged 8(a)(1) and (3) Violations byDischarging Charles SteevesRespondent asserts that Charles Steeves was dis-charged for quitting work early on April 7, 1977, with-2" L'pon hil discharge, StCCe, s Vae, flurnihed ith il dcumlent (CiCExh 28) entitled. "Unemploymrcn Ntircc C- -lA". dated April 7. 1077.slating, "Discharged feir \'illfUl lS.olind i sucl I ft job uihout notilif~i nga Slper ior"out complying with its rule. The General Counsel arguesthat Respondent's asserted reason for discharging Steevesis pretextual. In this regard, the General Counsel states,on brief, that "the actual reason [for the termination ofSteeves' employment] was his union and concerted, pro-tected activity," consisting of his having been IBT's ste-ward; his "leadership role" in the aborted snowplowinggrievance; and the fact that Respondent "had nevertreated leaving early as a basis for discharging in thepast."As found, on April 7 Respondent was under pressureof an impending injunction which, when granted, wouldprevent it from removing material from the Yagovaneproperty. Because of this and in accordance with advicereceived from Respondent's lawyer, Allan, PresidentBeard instructed the drivers hauling material from theYagovane property to "keep [their] trucks moving" andto "haul as much stuff ... out of there" as they could.Disregarding these instructions, and notwithstandingthe urgency on April 7 for removing material from theYagovane property, which was known to Steeves,Steeves, who on that day was hauling such material, quitwork early without notifying or receiving permission todo so from a supervisor as required by Respondent'srule, of which Steeves was aware. These, Respondentargues, were the moving circumstances prompting Beardto discharge Steeves for violating the rule.Unlike the explanation for a discharge offered by anemployer in another case,25which "fail[ed] to standunder scrutiny," the reason given by Respondent for dis-charging Steeves is supported by the evidence. Thus, onApril 7 Respondent was fearful that an injunction wouldsoon issue preventing it from removing material from theYagovane property.26Although Steeves had knowledgeof Respondent's rule relating to early quitting and wascognizant of Respondent's reason for urging drivers tomove as much material as possible out of the Yagovaneproperty, on April 7 he stopped work 3 hours beforequitting time without notice to, or permission from, a su-pervisor.Seemingly, then, Respondent had sufficient cause todischarge Steeves. But this does not end the inquiry.There remains for consideration the General Counsel'sargument that Respondent seized upon Steeves' quittingearly on April 7 as a pretext to rid itself of an employeebecause he was a union steward and because he played aleading role in connection with the aborted snowplowinggrievance. Of course, had Respondent done so it wouldhave violated Section 8(a)(1) and (3) of the Act. Howev-er, I am not impressed by the General Counsel's conten-tion that this was the situation here.In the first place, Respondent. as I have found, hadnever been informed and had no knowledge that Steeveswas the IRT steward. This completely refutes the Gener-al Counsel's theory that Steeves was, in fact, dischargedbecause he was the IBT steward.The General Counsel's second contention that an addi-tional reason for Steeves' dismissal was the part heplayed in the snowplowing grievance also fails to pass" , i R B \ Da,! , i u. 207 F2d I5. It,lh7 91h r lS); As rteld clrlier. Ihe iljnctioi. I Ihe fLirrn of ai TR() as .tlilIJisued 011 April 7. hill n11i sersed util Apri I1B. N. B AR C A 207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDmuster. Had Respondent been looking for a pretext tomask Steeves' discharge for this reason it would nothave had to wait until April 7 to find one. Respondentcould have discharged Steeves 2 months earlier, ostensi-bly for permitting the engine of the truck he was drivingto blow. This, it will be remembered, occurred about thesame time as Steeves' involvement in the snowplowinggrievance.In N.L.R.B. v. Newman-Green, Inc., 401 F.2d 1, 4 (7thCir. 1968), cited with approval in Vermeer ManufacturingCompany, 187 NLRB 888, 892 (1971), and Farmers Insur-ance Group, 174 NLRB 1294, 1300 (1969), it was heldthat where an asserted ground for a discharge is claimedto be pretextuous and availed of by an employer to con-ceal a proscribed motive the employer's failure to takeadvantage of an earlier opportunity to attain the sameresult "weakens the basis for the Board's attributing ananti-union motive to discharge." To the same effect seealso Merle Lindsey Chevrolet, Inc., 231 NLRB 478 (1977),and Jenkins Manufacturing Company, 209 NLRB 439, 443(1974).The General Counsel's final argument in support ofher pretext position is that Steeves was the victim of adisparate application of Respondent's rule governingearly quitting in that never before terminating Steeves'employment had Respondent discharged an employee fornot complying with the rule. To shore up this argumentthe General Counsel asserts, on brief, "that no specialcircumstances existed on April 7, which warranted dif-ferent treatment" in Steeves' case. But, as is readily ap-parent, a very "special" circumstance did exist on April7.This consisted of Respondent's being on that day"under the gun," so to speak, of an impending injunctionprecluding it from taking material from the Yagovaneproperty. This being so, President Beard instructed driv-ers to "keep [their] trucks moving" and to haul as muchmaterial from the Yagovane property as they could.Having given these instructions to the drivers, who knewwhy they were issued, when Beard saw Steeves' truckparked at 1:30 p.m., he decided, as he stated, that "some-thing's got to be done about it." Accordingly, he dis-charged Steeves for quitting early without complyingwith Respondent's rule. In the premises, therefore, therewere present on April 7 sufficient "special circum-stances" to warrant Steeves' discharge for violating therule, even though the rule had never before been so ap-plied.For the foregoing reasons I reject the General Coun-sel's pretext contention. I find, rather, that Steeves' dis-missal was not motivated by considerations interdictedby Section 8(a)(1) or (3) of the Act."Management can discharge for good cause, or badcause, or no cause at all. It has ...complete freedomwith but one specific, definite qualification: it may notdischarge when the real motivating purpose is to do thatwhich Section 8(a)(3) forbids .. An unlawful purposeis not lightly to be inferred. In the choice between lawfuland unlawful motives, the record taken as a whole mustpresent a substantial basis of believable evidence pointingtoward the unlawful one."27Upon careful analysis, I donot find such a "substantial basis" to be present here.Accordingly, I conclude, that Respondent did not vio-late Section 8(a)(1) or (3) by discharging Steeves. Myorder will, therefore, provide for the dismissal of para-graph 9(b) of the complaint.C. Facts, Contentions, and Conclusions ConcerningAlleged 8(a)(1) ViolationsThe complaint alleges that Respondent violated Sec-tion 8(a)(l) of the Act in several respects, the nature ofwhich appears above in my statement of the questionsfor decision. These will be considered below in separateappropriate groupings.1. The alleged interrogation and threat to dischargestrikersAs found above, President Allan Beard was informedon April 11, 1977, by James McParland, IUOE's businessrepresentative, that if Respondent did not liquidate its in-debtedness to IUOE's benefit funds by the close of busi-ness on April 13, IUOE "would have to undertake action...to force [its] position with regard to those delin-quent funds." Beard rightly interpreted this statement asa announcement that IUOE would strike on April 14 ifRespondent had not, before then, paid what it owed tothe funds.Respondent not having made the payments in accor-dance with IUOE's ultimatum, Beard, on April 13, as-sembled employees working at Respondent's processingplant and asked them whether they intended to strike thenext day. All informed Beard that if they had to strike,they would do so. Upon hearing this, Beard told them,as Charles Rhodes, one of the employees present at themeeting, testified, that "if [they struck] the next day,[they would] all be fired [and would] not work for [Re-spondent] again."In the circumstances Beard's interrogation of the em-ployees as to whether they intended to strike might bedeemed to have been uncoercive and, therefore, not pro-scribed by Section 8(a)(1) of the Act. However, thequestioning was closely followed by Beard's threat todischarge them if they struck. This threat being inherent-ly coercive and, hence, violative of Section 8(a)(1), im-parted a coercive nature to the interrogation. MerleLindsey Chevrolet, Inc., 231 NLRB 478.Accordingly, I conclude that, by interrogating em-ployees and threatening to discharge them if they struck,Respondent violated Section 8(a)(1) of the Act.2. The alleged threat to kill a picketOn April 14, 1977, the first day of the strike, CharlesSteeves, pursuant to instructions given him the previousday by Perley Rossignol, IBT's president, came to Re-spondent's processing plant prepared to participate in thepicketing. While Steeves was standing at the entrance tothe plant President Allan Beard drove up. ApproachingSteeves, Beard told him that he had "no business [at the2 t7 \ I R B ' .t .McGauhcv. S. .I A cGahcr Jr Alr 4/ic Jon 'and trs. Wildo ruanc, .tGalohcr urrion .do illg haiu'ce a, Cilumhli t.Afi/rhl ['rr,. If Pa rcrrhip. 213 F 2d 40,. 413 (5lh Cir 156) B. N. BEARD COMPANY209plant]; that he had been "fired";28that he was "nolonger part of the company"; and that if he was "caughtanywhere around [the plant] again, he [Beard] would killhim [Steeves]."29The General Counsel argues that Beard's threat to killSteeves violated Section 8(a)(l) of the Act. I do notagree.A usual concomitant of a strike is the use of intemper-ate language by people on both sides of the economicdispute, including, as was the case here and in HartmannLuggage Comnpany, 183 NLRB 1246, 1253-54 (1970), athreat to kill. The threat in Hartmann was made by astriker while picketing, for which reason she was deniedreinstatement at the conclusion of the strike. The Boardheld, however, that her threat did not warrant the refus-al of the striker's employer to permit her to return towork.Upon review, the Court of Appeals for the Sixth Cir-cuit agreed with the Board.30In doing so the courtstated, "We have examined the testimony of the threat[to kill] made by Mrs. Taylor. It appears that it wasmade under circumstances which make it incredible thatshe intended it literally, and we regard it as picket linerhetoric."This, it seems to me, aptly sums up the situationhere."' Like the court, I find it "incredible" that Beard"intended ... literally" to kill Steeves. Also like thecourt, I "regard [Beard's threat] as picket line rhetoric,"having no consequence insofar as Section 8(a)(1) of theAct is concerned.Accordingly, I conclude that Respondent did not vio-late Section 8(a)(l) of the Act by Beard's threat to killSteeves. In view of this, my order will provide for thedismissal of paragraph 8(d) of the complaint.3. The alleged threat of vehicular assaultOn April 15, 1977, Kenneth Adams, a striking employ-ee was picketing on the sidewalk in front of the roadgiving access to Respondent's processing plant in Derby.This road was wide enough to accommodate two 10-wheeled dump trucks traveling abreast of each other.While Adams was so engaged and as he approachedthe left side of the access road32with his back towardthe right side, President Allan Beard at the wheel of apickup truck drove into the access road, crossing thesidewalk at a high rate of speed. No vehicles were thenon the right side of the access road. Notwithstandingthis, Beard entered the plant by driving on the left sideof the road instead of the right, as would have been cus-28 It ill be remembered that Seeves had been discharged a eek ear-lier under circumslt lces, as I haxe found. not x Illatie of Sec 8(a)(1) or(3) of the Act211 he finldings in this paragraph are based upon. and the quotationsappearing in the text are taken from. testimonyv gisen by Steeves.A '.NL.R B a Irrtann Luggage Cmpuat'. 453 F 2d 178. 185 (1971):1 I recognize the faclual difference behltween Hartrunan and the case atbar Necserthelcess I am persuaded that the court's rallionale governs theincident precntl lrl nder conisderatiol12 The directionls ppealiig ii ilc tlet are g en front a position facingthe plilantii Although, as carlic set forth, at le conllusion of the hearing I dis-missed tle al]egiltlOin of the coipl.i]til dealilig ikth Biancarelii's construc-ti'e dischairgc, I gralrted the G(;Cnral iousels pos-hearing 1lotlion frits relistatementtomary. In doing so, he narrowly missed hitting Adamswho would have been hit had another picket not shoutedto warn him to get out of the way of Beard's pickup. AsCharles Rhodes, a picket who saw what happened, testi-fied, Beard's pickup was "inches away [from Adamswhen Adams] jumped out of [its] way."I find that Beard deliberately drove his pickup close toAdams to "brush him off' as it were. I make this findingbecause Beard could have avoided even getting nearAdams by driving into the plant on the right side of theaccess road, which was then clear, and because the speedat which Beard bore down on Adams was excessive.I further find that by driving close to Adams, Beardintended to frighten him because he was picketing. Im-plicit in Beard's behavior toward Adams was a threat toassault Adams by striking him with the pickup for thepurpose of deterring him and others from continuing topicket. Such conduct violates the Act. As the Board heldin Green Brier Nursing Home, Inc., 201 NLRB 503(1973), "threatening [pickets] with vehicular assault con-stitutes conduct violative of Section 8(a)(l) of the Act."Accordingly, I conclude that by threatening Adams inthe foregoing manner Respondent violated Section8(a)(l) of the Act.D. Facts, Contentions, and Conclusions ConcerningRespondents Alleged 8(a)(3) Violations byConstructively Discharging George Biancarelli and byDischarging StrikersThe complaint alleges that Respondent violated Sec-tion 8(a)(3) of the Act by discharging George Biancar-elli.33It also alleges that Respondent violated Section8(a)(3) by discharging strikers. These allegations will beseparately considered.1. Biancarelli's alleged constructive dischargea. FactsGeorge Biancarelli began to work for Respondent inor about 1970. He was employed as a truckdriver andwas a member of IBT, whose last collective-bargainingagreement with Respondent expired on April 30, 1977.On April 12, after a -day absence, Binacarelli re-turned to Respondent's garage. While Biancarelli waswaiting for his assignment David O'Connor, Respon-dent's superintendent, asked him if he intended to workthat day. Upon receiving an affirmative reply, O'Connortold Biancarelli that if he remained in Respondent'semploy, he would be paid at the rate of $6 an hour andwould also receive an undefined insurance benefit. Thewage rate thus offered to Biancarelli was $1.71 an hourless than the wage rate provided for in Respondent'scontract with IBT, which also made provision for healthinsurance and pension benefits.Refusing to work under these conditions because theywere substantially different from those set forth in Re-spondent's agreement with IBT, Biancarelli quit his em-": Although, ais earlier sel forth, at the conclusion of the hearing I dis-nli ssd the allegaltion l the complaint dealhlng .ith Bianlcarelli's construe-ise discharge. I granted the General Counl el's posl-hearing imotion forits rel istaleellt13. N BEARD COMPANY 209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment with Respondent. As Biancarelli testified inthis connection, he told O'Connor that he "wouldn't ..work unless [he] received [his] benefits and the rate ofpay [he] was entitled to."A few days later Biancarelli informed President AllanBeard of the reason for his having quit. During theirconversation Biancarelli stated, as he testified, that hehad intended leaving Respondent's employ some time inthe future and "was thinking of looking for a job not [in-volving] driving [, but] this [his having been told byO'Connor that if he wanted to continue working for Re-spondent, he would have to accept $6 instead of $7.71 anhour] just hastened it up."b. Contentions and concludingfindingsIt is settled law that employees have a right, protectedand guaranteed by the Act, to work under the terms andconditions contained in a collective-bargaining agreementcovering their employment, including its compensationprovisions. Dust-Tex Service, Inc., 214 NLRB 398, 406(1974). As a corollary, the Board has "long held that tocondition employment upon the abandonment by em-ployees of the rights guaranteed them by the Act [whichcauses them to quit their employment] is equivalent todischarging them outright for union activity." Block-Southland Sportswear. Inc., Southland ManufacturingCompany, Inc., 170 NLRB 936, 937 (1968), enfd. 420F.2d 1296 (D.C. Cir. 1969).This being so, I find that Respondent constructivelydischarged Biancarelli in violation of Section 8(a)(3) ofthe Act when, on April 12, Biancarelli quit his job ratherthan relinquish his right, guaranteed by the Act, to becompensated for his work in accordance with Respon-dent's contract with IBT. In making this finding I haverejected Respondent's contention that it is precluded byBiancarelli's statement to President Allan Beard that hisintention to leave Respondent's employ some time in thefuture was "hastened ...up" by his being compelled toaccept lower wages than those provided for in the IBTcontract as a condition of his continued employmentwith Respondent.In several cases the Board has held that where an em-ployer's decision to discontinue an operation is acceler-ated by the advent of a union the discharge of employeesoccasioned by the acceleration is violative of Section8(a)(3) of the Act. See, e.g., Davis Wholesale Co., Inc.,166 NLRB 999 (1967), enfd. 413 F.2d 407 (D.C. Cir.1968); and Ox-Wall Products Manufacturing Co., Ltd.,Warren Products, Ltd. Pioneer Merchandise Corp. & Ox-Wall Products Mfg. Co., Inc., 135 NLRB 840, 842, enfd.310 F.2d 878 (2d Cir. 1962). By a parity of reasoning,when an employee's decision to leave his employment ata later date is accelerated by his being deprived of a stat-utory right, as was the case here, the employee's quittingis likewise violative of Section 8(a)(3) as a constructivedischarge.Accordingly, I conclude that Biancarelli was construc-tively discharged in violation of Section 8(a)(3) of theAct.a4a4 The complainl alleges that Anthony Sanzo was actually dischargedon April 14. 1977 It1 d(toes ot allege hat he ,ras constlruclivel) dis-2. The alleged discharge of strikersa. FactsAs earlier described, on April 13, 1977, PresidentAllan Beard notified employees that "if [they struck] thenext day [they would] be fired." Notwithstanding thisthreat, which has been found to have been violative ofSection 8(a)(l) of the Act, employees of Respondentwho were members of IBT and IUOE struck on April14 and began to picket Respondent's premises in Derby.On the day the strike started Beard was interviewedby Nick Povinelli, a reporter on the staff of the NewHaven Register (Register), a local newspaper. Duringthe interview Beard told Povinelli, as the latter testified,that he had "fired the men who were on strike." Beardnever retracted this statement.Based upon his interview with Beard and after"check[ing]," as Povinelli related," with ...bothunions," Povinelli wrote an article3which was pub-lished in the Register on April 15. Among other thingsthe article stated that "Beard, the company's owner, saidThursday [April 14] that the striking employees havebeen fired ...The union spokesmen said they had noknowledge of anyone being fired."On April 21 an article concerning the strike3ap-peared in another local newspaper, the Journal Courier(Journal). Like the strike story carried earlier by theRegister, interviews with Beard and union spokesmenformed the basis for the Journal article. But, unlike theRegister story, the account published in the Journal didnot attribute to any person interviewed a statement re-garding the discharge of strikers, and no reference eitherto the strikers' continued employment or their dischargeappeared in the story.No agent of Respondent ever directly informed thestrikers that they had been discharged. Furthermore, atno time during the picketing, or since its cessation onJune 24, did the strikers, or any of them, offer to returnto work. Nor was such an offer made on their behalf byIBT or IUOE.b. Contentions and concluding findingsNotwithstanding that the strikers were never explicitlyinformed that they had been discharged and the April 21story published in the Journal regarding the strikemaking no mention of the strikers' discharge and basedprincipally upon the threat to discharge strikers made byPresident Beard on the day before the strike began;charged at an earlier date Notwithstanding this, the General Counselargues that Sanzo was constructively discharged on April 7 because, asthe evidence shows. he wsas told on that day b Beard and O'Connor.respecliely Respondentl' president and superintendent. that he, likeBiancarelli. would have to work for 56 an hour. if he wanted to remainin Respondenl's employ. However, the eidence does not show thatSanzo quit working for Respondent rather than accept the terms laiddown by Beard and O'Connor, as was the sltuation in Biancarelli's caseA prime element of a constructive discharge is a quitting of employmentKeller Ma.oufacturing Company. lnc.. 237 NLRB 712 (1978) There beingno eidence showing that Santo did so upon being infornied that hisswagc rate would be loswer than that set forth in Respotndent' s contractwith IBT. I cannot find. a urged hby the General Counsel. hat Sanzowas constructivel) dischargedG:' C Exh 22:' G C Exh 25 B. N. BEARD COMPANY211Beard's statement, made on April 14, the day the strikestarted, to the reporter for the Register concerning thestrikers' discharge; and the story appearing in the Regis-ter the next day,37the General Counsel argues that thestrikers were discharged in violation of Section 8(a)(3) ofthe Act. I disagree."The Board has often concluded that in strike situa-tions employers go through the motions and stated thatthey are terminating or discharging the strikers for thepurpose of breaking the strike or dissuading the employ-ees from striking but without meaning to refuse reinstate-ment when requested by the employees. Under this typeof tactical discharge there is customarily found to be aviolation of Section 8(a)(1) of the Act since the employerhas interfered with the exercise by the employees of theirrights under Section 7; however, the determination ofwhether or not there has been an actual discharge and aviolation of Section 8(a)(3) is dependent upon the par-ticular facts and whether the employer refuses to rein-state the strikers upon request and the reason therefor."Crookston Times Printing Company, 125 NLRB 304, 305,317 (1959).38As Crookston makes plain, an employer's statementthat he would discharge, or had discharged, strikers mustbe tested by his refusal "to reinstate [them] upon requestand the reason therefor." Here, Respondent was neverput to this test. No request for reinstatement was madeby the strikers or, on their behalf, by their unions.In the absence of such a request and its refusal by Re-spondent I cannot find, as urged by the General Counsel,that the strikers were discharged. In the circumstances Iam persuaded, as was the Board in Crookston, thatBeard's threat, made the day before the strike started, todischarge strikers and his statement to the Register's re-porter, made on the first day of the strike, were tacticalmaneuvers "designed merely to dissuade the [strikers]from persisting in their [strike]."Accordingly, I conclude that Respondent did not vio-late Section 8(a)(3) of the Act by, as the General Coun-sel contends, discharging strikers. My order will, there-fore, provide for the dismissal of paragraphs 9(a) and 10of the complaint.E. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged 8(a)(5) ViolationsThe complaint alleges several violations of Section8(a)(5) of the Act by Respondent, the nature of whichappears above in my statement of the questions for deci-sion. These will be considered below in separate appro-priate groupings.Jr It ill be remembered hat this article, in addition to reportingBeard's comment that the strikers had been discharged also reported that"union spokesmen said the. had no) knossledge of an>one being fired ": The CroooAson doctrine as recentlN reaffirnied ill Wbodlun lospi-rui 233 Nl RH 782 (19771 There. in language similar to that employed inCr,,A tn,. it as held thai letters t strikers "though tantamounl to d-charges In their u ording, must hbe Iltcd as. al most, actical monruversdesigned to lead the strikers to return Io "ork "I. Respondent's alleged withdrawal of recognitionfrom IBT and IUOE and its alleged directbargaining with employeesIt is well settled that in the absence of evidence show-ing that a union no longer represents a majority of theemployees in a unit for which it is the recognized bar-gaining representative or that an employer has a good-faith belief founded on objective facts that the union haslost its majority status the employer may not, withoutviolating Section 8(a)(5) of the Act, withdraw recogni-tion from the union. It is equally well settled that wherea union represents a majority of employees in an appro-priate bargaining unit an employer is prohibited by Sec-tion 8(a)(5) from bypassing the union and bargaining di-rectly and individually with the represented employees.As will appear below, Respondent violated Section8(a)(5) in both respects.For many years IBT and IUOE have represented Re-spondent's employees in separate appropriate units39and,as noted earlier, Respondent has been a party to succes-sive separate collective-bargaining agreements with bothUnions. By its terms Respondent's last contract with IBTexpired on April 30, 1977, and, as I have found, Respon-dent's last contract with IUOE, entered into in 1974, re-mained in effect at least until March 31, 1978.Respondent offered no evidence showing that IBT andIUOE did not at any material time represent a majorityof the employees in their respective units,40or that ithad good reason to believe that this was the case. Not-withstanding this, the record is replete with evidence es-tablishing, as I find, that Respondent, before the expira-tion of its contracts with IBT and IUOE, withdrew rec-ognition from them.Thus, in February 1977 David O'Connor, Respon-dent's superintendent, told Richard LaGassie, who hadformerly been employed by Respondent as a driver, that"after the contracts ran out there will be no more unionsat the ...company." On April 7 O'Connor informedemployee Anthony Sanzo and a member of IBT thatPresident Allan Beard "is getting rid of the union." Laterthat day Beard, himself, told Sanzo that "there would beno more union at the ...company." On April II, in aconversation with James McParland, business representa-tive of IUOE, Beard stated that he "didn't want furthercontact with the union"; that Respondent "was going tobe nonunion in the future"; and that "in the future noneof [Respondent's] engineers would be coming from theunion hall because [Respondent] was going to be non-79 1 find. al alleged in the complaint, that the uit represented b IBTconsisted of all truckdrivers employed by Respondent at its Derb andSeymour facilitlies, excluding production and maintenanlce employees,office clerical enlploees. guards. and supervisors I further find. as alsoalleged in the complaint, that the unit represented b IUOE consisted ofall production ad maintenance emploees emploscd bh Respondenl atits Derby and Seymour facilities. excluding truckdrisers. office clericalemployees, guards. aid supervisors4o "(T]he existence of a contract raises a dual presumpton ofmajorit I a presumption that the Union uaas the mijoriI) represenlalieat the tinme the contract uas executed, aind a presunlption that its mainoricliltinued at least through the life of the contract Follostig the epira-tion orf he coltrac the presumption c0iitilles lind. though rebiutta-hle, the burden of rebutting it rests on the part! u ho u,ould do) '" Bar-tendurx. , I M, t cl/ ,d Restutrant Enploi.., s x r i(tlll~ y i , wtit ll / OPst/,] Idhl ti .d i, Enpl.r-,fe-bMers. 21 N R H 51. 652 I 19't4).N HEARD COMPANY 211 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion." On April 14 O'Connor stated, in essence, to Ray-mond Cardinal, hired a few days earlier as a driver and aformer member of IBT, that Respondent was "going towithdraw from the Union." Finally, in this regard, in adiscussion during the second week of the strike4' be-tween O'Connor and Gerald Pison, a striking employeeand a member of IUOE, O'Connor said that "the unionswould not be back."42Not only did Respondent withdraw recognition fromIBT and IUOE, but I find that it also bargained individ-ually and directly with employees represented by IBT,thereby bypassing IBT. In this regard, as has alreadybeen found, during April 1977, Respondent offeredSanzo and George Biancarelli, members of IBT and cov-ered by IBT's contract with Respondent, terms and con-ditions of employment which differed substantially fromthose set forth in the IBT agreement.Accordingly, I conclude that Respondent violatedSection 8(a)(5) of the Act by withdrawing recognitionfrom IBT and IUOE and by bargaining individually anddirectly with employees represented by IBT.2. Respondent's alleged unilateral changes in termsand conditions of employmenta. Respondent's allegedfailure to make contributionsto health and welfare and pension fundsWhere a collective-bargaining agreement requires anemployer to contribute to health and welfare and pensionfunds for the benefit of his employees, the employer'sfailure to do so constitutes a unilateral change in the em-ployees' wages violative of Section 8(a)(5) of the Act.Marquis Elevator Company, Inc., 217 NLRB 461 (1975);Latin Quarter Cafe, Inc., 182 NLRB 997 (1970); GeorgeE. Light Boat Storage, Inc., 153 NLRB 1209 (1965), enfd.373 F.2d 762. (5th Cir. 1967). In this regard, the Boardstated in Light Boat "where an employer refuses to con-tinue to make payments to [a welfare plan] in derogationof an existing contract, he in effect unilaterally changesthe wages of his employees who are the beneficiaries ofthat plan and thus violates Section 8(a)(5) of the Act."Respondent's contracts with IBT and IUOE, whichhave been in effect at all material times, provide for con-tributions by Respondent to health and welfare and pen-sion funds for the benefit of employees represented bythose unions. In December 1976 Respondent ceasedmaking payments to these funds.Respondent does not defend its failure to contribute tothe IUOE funds. Concerning its failure to make pay-ments to the IBT funds, Respondent claims that it is enti-tled to a credit from the IBT Pension Fund for paymentserroneously made which more than offsets its combinedarrearages to the IBT Pension Fund and the IBT H & WFund.As to this, the evidence establishes that for severalyears before December 1976 Respondent made contribu-tions to the IBT Pension Fund for the account of four41 It ,Nill be remembered. il ibis CliillICtir Ti hat the strike slartcd ioniApril 1442 The fillding i his paragraph are based upoi. arid the qlltatiuillappearing ill the text arc taken iriom. testin5im gi ien h taGa issie.Salito, Mcl'arland. Cardinal. ild Pisorisupervisors--Kenneth Flaminio, Herbert Goen, GeorgeHowe, and William Krynitzky;43 that on December 7,1976, Respondent received a credit from the IBT Pen-sion Fund of $7,809, broken down as follows: $2,732 forpayments made on Flaminio's behalf from January 1974to April 1976; $1,725 for payments made on Howe'sbehalf from November 1974 to April 1976; and $3,352for payments made on Krynitzky's behalf from June 1973to April 1976;44and that Respondent made payments tothe IBT Pension Fund on Goen's behalf in the amount of$2,674 for which it received no credit. The evidence fur-ther establishes that Flaminio began to work for Respon-dent as a supervisor in April 1973; that from then untilJanuary 1974 Respondent paid $740 to the IBT PensionFund on his account, for which it received no credit;that Krynitzky began to work for Respondent as a super-visor in January 1972; and that from then until June 1973Respondent paid $1,294 into the IBT Pension Fund onhis account for which it received no credit.45It thus ap-pears that on December 7, 1976, Respondent was entitledto an additional credit of $4,708 from the IBT PensionFund.Not taking into account the additional credit due itfrom the IBT Pension Fund, on April 13, 1977, the dayIBT struck Respondent over its fund payment delinquen-cies, Respondent owed the IBT Pension Fund $2,313.22.At the same time Respondent owed the IBT H & WFund $2,373.58.46Respondent argues that its uncredited erroneous over-payments of $4,708 to the IBT Pension Fund should beapplied to its combined arrearage of $4,686.80 to bothfunds and that, therefore, it owed nothing to either fund.This being so, Respondent's argument continues, itcannot be said that its failure to make payments to eitherfund constitutes a violation of Section 8(a)(5) of the Act,as alleged in the complaint.This argument fails to withstand analysis. The IBTPension Fund and the IBT H & W Fund are, as I havefound, separate entities having no relationship to eachother. They are independently administered, provide dif-ferent benefits for persons on whose behalf contributionsare made, the separate contributions to each are notcommingled, and the respective trust declarations makeno provision for the transfer of money from one to theother. Consequently, an overpayment to one fund cannotbe applied to an indebtedness to the other.This being the case, I find that Respondent's failure tocontinue its contributions to the IBT Pension Fund is ex-cused by its erroneous overpayments to that fund forwhich it received no credit. I further find that its over-payments to the IBT Pension Fund does not excuse Re-spondent's failure to continue its contributions to theIBT H & W Fund.Accordingly, I conclude that Respondent violatedSection 8(a)(5) of the Act by unilaterally changing termsand conditions of employment provided for in its con-tracts with IBT and IUOE in that Respondent failed to4: A uperior i it a "Co etred tEiplio t as tLi er i dcFinidill the I I nmisiii Iunid P'al ( C Exi , art I. ,cL .t4 Resp Ex 4i; Resp Exhl 5Rcsl 1Ih 7 B. N. BEARD COMPANY213make contributions to the IBT H & W Fund, the IUOEH & W Fund, and the IUOE Pension Fund.b. Respondent's alleged reduction in wage ratesNot only did Respondent unilaterally change termsand conditions of employment provided for in its con-tracts with IBT and IUOE by not making payments tothe IBT H & W Fund and to the IUOE H & W andPension Funds, but it also did so by undercutting thewage rates contained in those contracts. Thus, sinceApril 11, 1977, Respondent has paid drivers and produc-tion and maintenance employees performing work cov-ered, respectively, by its contracts with IBT and IUOEat rates substantially below those prescribed by thosecontracts.47Having done this without consulting witheither IBT or IUOE, I find that Respondent violatedSection 8(a)(5) of the Act. In Oak Cliff-Golman BakingCompany, 207 NLRB 1063, 1064 (1973), enfd. 505 F.2d1302 (5th Cir. 1974), the Board stated, in this regard, thatan employer's "unilateral modification of the wage provi-sions of its contract [with a union] violated Section8(a)(5) and (1) of the Act."In arriving at this result I have seriously considered,and rejected, Respondent's argument made on brief, thatthe employees paid at lower than contract rates were"hired ...to replace ...strikers [at] an agreed-uponwage for their services"; that Respondent "had no obli-gation to pay these strike replacements the wages setforth in the ...agreement[s]; and that "thus [Respon-dent] made no unilateral change in wages nor committedany unfair labor practices in doing so."Respondent's argument ignores the fact, as shown bythe summary of its payroll records, that not all driversand production and maintenance employees paid at lessthan contract rates since April 11 were hired to replacestrikers. Some were employees who did not participatein the strike.Furthermore, I disagree with Respondent's conclusion,unsupported by the citation of authority, that it "had noobligation to pay ...strike replacements the wages setforth in its collective bargaining agreement[s]." I find,rather, that Respondent did have such an obligationduring the effective period of its contracts with IBT andIUOE.48Cf. Imperial Outdoor Advertising, 192 NLRB1248, 1249 (1971), enfd. 470 F.2d 484 (8th Cir. 1972).Imperial Advertising was concerned with a strike uponthe expiration of a collective-bargaining agreement. Afterthe commencement of the strike, the Board found, theemployer "began hiring replacements [for the strikers] ata wage rate of less than the hourly rate contained in theexpired contract." On these facts the Board concludedthat the employer "was under no obligation to hire thereplacements at the wages in the [expired] contract andthat the [employer] does not violate [Section 8(a)(5) of]the Act by paying them lower rates." Logically, the con-verse of this conclusion is that where, as here, an em-" My findings in this regard are based upon the contents of G.C. Exh.23, a summary of Respondent's payroll records, which is attached as Ap-pendix B.48 As noted earlier Respondent's contract with IBT, by its terms didnot expire until April 30, 1977, and, as has been found, its contract withIUOE continued in force at least until March 31, 1978.ployer hires employees to replace those who struckduring the existence of a contract he is under an obliga-tion to pay them at contract rates and that if he fails todo so he does violate Section 8(a)(5).Accordingly, I conclude that Respondent violatedSection 8(a)(5) of the Act by unilaterally changing thewage rates provided for in its contracts with IBT andIUOE.3. Respondent's alleged refusal to negotiate withIUOE and IBTAs set forth above Respondent's contract with IUOE, 49entered into on November 18, 1974, provides that it "shallremain in full force and effect through March 31, 1977,and shall then renew itself from year to year thereafterunless either party ...gives written notice to the otherparty, at least sixty (60) days prior to said 31st day ofMarch 1977 ...of its desire to terminate this Agreementand negotiate a successor Agreement." By letter datedOctober 22, 1976,50 more than "sixty ...days prior to the31st day of March 1977," IUOE notified Respondent thatit" desire[d] ... to change the terms and conditions of ourpresent Agreement for a new period, effective April 1,1977." In the letter IUOE also stated that "subsequently"Respondent would be given IUOE's proposals for "specif-ic changes in terms and conditions ...and arrangementswill be made for negotiations." Respondent made noanswer to this communication.As it undertook to do in its letter of October 22, 1976,on May 18, 1977, IUOE sent Respondent another lettersetting forth its suggestions for an agreement to replacethe one entered into in 1974. In addition IUOE renewedits request for bargaining and reminded Respondent thatit had not replied to IUOE's previous letter. This letter,too, went unanswered.A similar situation obtained respecting IBT. Thus, onFebruary 4, 1977, IBT notified Respondent by letter52that it "desire[d] to meet with [it] to negotiate an Agree-ment effective May, 1977 to replace the Agreement ter-minating April 30, 1977." In the same document IBT re-quested Respondent to state "with whom [it was] tocommunicate as [Respondent's] Negotiator or BargainingAgent." Respondent did not reply to this letter.On May 17 IBT sent Respondent a second request forbargaining and called Respondent's attention to its failure49 G.C. Exh. 12 and 1850 G.C. Exh. 6.5L In a pretrial affidavit President Allan Beard admitted that this letterwas received by Respondent. However, in his testimony at the hearingBeard, repudiating his affidavit in this respect, denied that Respondenthad received the letter. For reaons already stated I discredit Beard's te,ti-monial denial. I credit, instead, the statement appearing in his affidavfitThis, in view of Beard's position as Respondent's president, is taken as anadmission against its interest and, therefore, not likely to be false .4/lvn JBart and Co., Inc., 236 NLRB 242 (1978); Grove Shepherd Widson &Kruge, Inc., and Hendrickson Bros.. Inc., etc., 109 NLRB 209. 212 214(1954). This being the case, I need not pass upon the General Counsel'scontention that. even dehors Beard's admission, receipt of IUOE's lettercan be predicated upon the presumption of receipt arising from proof ofmailing.s2 GC. Exh. 58.B. N. BEARD COMPANY 213 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDto respond to its previous request. Again Respondentmade no response.Notwithstanding their requests for bargaining, Respon-dent did not negotiate with either IUOE or IBT.It needs no citation of authority to establish that anemployer's failure to accede to a request for bargainingmade by a union representing his employees in an appro-priate unit constitutes a refusal to bargain in violation ofSection 8(a)(5) of the Act. This is the situation hereAccordingly, I conclude that by failing to bargainwith IUOE and IBT Respondent violated Section 8(a)(5)of the Act.VII. THE EFFECT OF RESPONDENT'S UNFAIR LABORPRACTICES UPON COMMERCERespondent's unfair labor practices occurring in con-nection with its operations set forth in section I, above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.VIII. THE REMEDYI have found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(l), (3), and(5) of the Act. My order will, therefore, provide that Re-spondent cease and desist therefrom and that it take suchaffirmative action as will effectuate the policy of theAct. Concerning the latter, Respondent will be required,among other things, to do the following:1. Offer full and immediate reinstatement to GeorgeBiancarelli and make him whole for any losses he mayhave suffered by reason of his constructive discharge.Any backpay due to Biancarelli shall be computed in ac-cordance with the formula set forth in F W. WoolworthCompany, 90 NLRB 289 (1950), and shall include interestin the manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).532. Offer full reinstatement to employees who partici-pated in the unfair labor practice strike instituted againstRespondent by IBT and IUOE immediately upon theirunconditional request to return to work, discharging, ifnecessary, employees hired us their replacements.54Anystriker not immediately offered reinstatement upon hisunconditional application shall be made whole for anyloss of earnings he may suffer as a result, including inter-est.55:' See. geerally. lis Plumbinghii & Ifuating Co., 138 NlRB 716 (1962)All interest and specific make hole" requirements subsequently pro-Nided for shall be so calculated" In this connectiolln, Respondent contends that the strikers should notbe reinstated hecause of misconduct during the picketing. This contentionis wilhout merit Such misconduct by strikers as was disclosed by the evi-dence as. in m r opinion, of insufficient gravity to warrant their beingfound ineligible for reinstatement.' Respondent's contract s ith IUOE, in effect at all material times,proides that employees ssho engage in a strike occasioned by Respon-dent's failure to make contributions to IUOE's Pension and H & Funds "he made whole fr an ages lost as a result of such xsorkstloppage " Respondent's contract ssith IBT. which expired after thestrike against Respondent started, contains similar language Based onthese contract pros lsions the General Counsel requests that such relief beordered oni hehli if the unfair labor practice strikers He,er. "it issettled Boa[d plio: not to aaid hackpay to striking employees until3. Pay to employees performing services covered bythe IBT and IUOE contracts, who on and after April 11,1977, were compensated for their work at rates lowerthan those set forth in those contracts, the difference be-tween the wages they would have earned had they beenpaid at contract rates and the wages they actually re-ceived, together with interest on the difference.4. Make the contributions withheld from the IBT H &W Fund and from the IUOE Pension and H & W Funds,with interest thereon.5. Bargain with IBT and IUOE upon request.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. IBT and IUOE are labor organizations within themeaning of Section 2(5) of the Act.3. The strike against Respondent instituted by IBT andIUOE was an unfair labor practice strike.4. By the following conduct Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act:(a) Coercively interrogating employees concerningmatters relating to the strike referred to above in Con-clusion of Law 3.(b) Threatening employees with discharge if they par-ticipated in the strike referred to above in Conclusion ofLaw 3.(c) Threatening a picket with vehicular assault.5. By discharging George Biancarelli, thereby discour-aging membership in IBT, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.6. Respondent has not in any other manner engaged inunfair labor practices within the meaning of Section8(a)(3) of the Act.7. The following units are appropriate for collectivebargaining:(a) All truckdrivers employed by Respondent at itsDerby and Seymour, Connecticut, facilities, excludingproduction and maintenance employees, office clericalemployees, guards, and supervisors as defined in Section2(11) of the Act.(b) All production and maintenance employees em-ployed by Respondent at its Derby and Seymour, Con-necticut, facilities, excluding truckdrivers, office clericalemployees, guards, and supervisors as defined in Section2(11) of the Act.8. At all material times IBT has represented a majorityof the employees in the unit described above in Conclu-sion of Law 7(a).they make an unconditional offer to return to sork. even wshere, as is notthe case here. they are unlawfully discharged during the strike" Royallipeuriier Coinpune, a Divison of Ltwn Binevs SstIsvn, Inc, a Subsid-iar, of Litio n Itdustries. Inc. and LitIon llndi/slres. Ic .209 NLRB 1006.101b (1974). efd. 533 F 2d 1030 (8th Cr 1975) In iew of this "settledpolic.," I am constrained to deny the General Coulsel's request. B. N. BEARD COMPANY2159. At all material times IUOE has represented a major-ity of the employees in the unit described above in Con-clusion of Law 7(b).10. By the following conduct Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.(a) Withdrawing recognition from IBT as the exclusivecollective-bargaining representative of the employees inthe unit described above in Conclusion of Law 7(a).(b) Withdrawing recognition from IUOE as the exclu-sive collective-bargaining representative of the employ-ees in the unit described above in Conclusion of Law7(b).(c) Bargaining directly and individually with employ-ees represented by IBT in the unit described above inConclusion of Law 7(a).(d) Unilaterally discontinuing contributions to the IBTH & W Fund.(e) Unilaterally discontinuing contributions to theIUOE Pension and H & W Funds.(f) Unilaterally changing the wage rates provided forin its collective-bargaining agreements with IBT andIUOE.(g) Failing and refusing since October 22, 1976, to bar-gain with IUOE as the exclusive collective-bargainingrepresentative of the employees in the unit describedabove in Conclusion of Law 7(b).(h) Failing and refusing since February 4, 1977, to bar-gain with IBT as the exclusive collective-bargaining rep-resentative of the employees in the unit described abovein Conclusion of Law 7(a).I 11. The unfair labor practices engaged in by Respon-dent, as set forth above in Conclusions of Law 4, 5, and10, affect commerce within the meaning of Section 2(6)and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act. I hereby issue the following:ORDERs5The Respondent, B. N. Beard Company, its officers,agents, successors, and assigns, shall:i. Cease and desist from:(a) Coercively interrogating employees concerning anymatter relating to any labor organization.(b) Threatening employees with discharge or anyother form of reprisal for striking or effectuating anysuch threats.(c) Threatening pickets with vehicular assault.(d) Discouraging membership in any labor organiza-tion by discharging employees or by discriminating inany other manner against employees in regard to hire ortenure of employment or any term or condition of em-ployment.:' In the rerent nl exccptllon, arc filed a, pr,l ided h Set Il2 46 4the Rules and Regulation, of the National I abor Relations ttilrd. thefinding. rllncluloni, ll nd recommended Order herln hall a pl(-ldedin Sec 102 48 f the Ruide and Regulanitmls, he dopled h the Hoa;lrd randhecornlT iI findings. orchil ,ion,. ad Order. il ll lhicltons theretoshall h deemed , alld fr all prpoe,(e) Bargaining directly and individually with employ-ees represented for the purpose of collective bargainingby any labor organization.(f) Unilaterally discontinuing payments to health, wel-fare, and pension funds, or any other fund maintained forthe benefit of employees where such payments are re-quired to be made by provisions of a collective-bargain-ing agreement with any labor organization.(g) Unilaterally changing wages, rates of pay, hours,or any other term or condition of employment of em-ployees in units represented for purposes of collectivebargaining by any labor organization.(h) Failing or refusing to recognize Teamsters LocalUnion No. 677, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica as the exclusive collective-bargaining representativeof its employees in the following appropriate unit:All truckdrivers employed at its Derby and Sey-mour, Connecticut, facilities, excluding productionand maintenance employees, office clerical employ-ees, guards, and supervisors as defined in Section2(11) of the National Labor Relations Act, asamended.Or failing or refusing, upon request, to bargain withTeamsters Local Union No. 677, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America respecting wages, rates of pay,hours, or other terms or conditions of employment of itsemployees in the aforesaid appropriate unit.(i) Failing or refusing to recognize International Unionof Operating Engineers, Local Union No. 478 as the ex-clusive collective-bargaining representative of its em-ployees in the following appropriate unit:Q04All production and maintenance employees em-ployed at its Derby and Seymour, Connecticut, fa-cilities, excluding truckdrivers, office clerical em-ployees, guards, and supervisors as defined in Sec-tion 2(11) of the National Labor Relations Act, asamended.Or failing or refusing, upon request, to bargain with In-ternational Union of Operating Engineers, Local UnionNo. 478 respecting wages, rates of pay, hours, or otherterms or conditions of employment of its employees inthe aforesaid appropriate unit.(j) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, or to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Na-tional Labor Relations Act, as amended. or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment in conformity with Section 8(a)(3) of the Act2. Take the following affirmative action which, it isfound, will effectuate the policies of the National l.aborRelations Act, as amended:B .N .B E A R D C O M P A N Y 2 1 5~ ~ ~ ~ ~ ~ ~ 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Offer to George Biancarelli immediate and full re-instatement to his former job, without prejudice to hisseniority or other rights or privileges and make himwhole, in the manner set forth in the section of this De-cision entitled "The Remedy," for any loss of earningshe may have suffered by reason of his unlawful dis-charge.(b) Upon their unconditional application to return towork, offer strikers immediate and full reinstatement totheir former jobs, without prejudice to their seniority orother rights and privileges, discharging, if necessary, em-ployees hired as their replacements, and make whole, inthe manner set forth in the section of this Decision enti-tled "The Remedy," any striker not immediately offeredreinstatement upon his unconditional application there-for.(c) Pay to employees performing services covered byits collective-bargaining agreement with Teamsters LocalUnion No. 677, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica or by its collective-bargaining agreement with Inter-national Union of Operating Engineers, Local No. 478,who on or after April 11, 1977, were compensated fortheir work at rates of pay or wages lower than those setforth in the aforesaid collective-bargaining agreementsthe difference between the wages they would haveearned had they been paid at the wage rates provided forin the aforesaid collective-bargaining agreements and thewages they actually received with interest upon the dif-ference computed in the manner described in the sectionof this Decision entitled "The Remedy."(d) Pay to the IBT Local 677 Welfare Fund the con-tributions withheld from said Fund since December 1976with interest computed in the manner set forth in thesection of this decision entitled "The Remedy."(e) Pay to the Hoisting and Portable Engineers Wel-fare Fund, Local 478 and its branches, IUOE, and to theHoisting and Portable Engineers Pension Fund. Local478 and its branches, IUOE, the contributions withheldfrom said Funds since December 1976 with interest com-puted in the manner set forth in the section of this Deci-sion entitled "The Remedy."(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(g) Notify Teamsters Local Union No. 677, a/w Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, in writing, that it isagain the recognized exclusive collective-bargaining rep-resentatives of the employees in the appropriate unit de-scribed above in paragraph (h) of this Order.(h) Notify International Union of Operating Engineers,Local Union No. 478, in writing, that it is again the rec-ognized exclusive collective-bargaining representative ofthe employees in the appropriate unit described above inparagraph l(i) of this Order.(i) Upon request bargain with Teamsters Local UnionNo. 677, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America asthe exclusive collective-bargaining representatives of theemployees in the appropriate unit described above inparagraph l(h) of this Order respecting wages, rates ofpay, hours, or other terms and conditions of employ-ment, and if an understanding is reached, embody suchunderstanding in a signed agreement.(j) Upon request bargain with International Union ofOperating Engineers, Local Union No. 478 as the exclu-sive collective-bargaining representative of the employ-ees in the appropriate unit described above in paragraphl(i) of this Order respecting wages, rates of pay, hours,or other terms and conditions of employment, and if anunderstanding is reached, embody such understanding ina signed agreement.(k) Post at at its premises in Derby and Seymour, Con-necticut, copies of the attached notice marked "Appen-dix A."57Copies of said notice, on forms provided bythe Regional Director for Region 1, after being dulysigned by Respondent or its representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(1) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDREID that paragraphs 8(d), 9(a),9(b), and 10 of the complaint be, and the same herebyare., dismissed.i 1 te ItClt lha.l hi, Order I, clnftlrced h?\ I Judgmenti of i tnitedSlillr' Co rl of Appeal, Ihe \ ords i the lotice reading "Po,sted hborder of tlh National labor Relationils oard" hall read "Posled P'ursu-,ll to .Judgmlltrll of the t oLilcd S1alte, (ltolrt of Appeails Inforcii g all()ilcr ot Ihc Natiollal i[ aIhr Relitlns Board " B. N. BEARD COMPANYEXIIBIT BB. N. BEARD OMPANYmployees WbrkinlFrom 1/77 Thru 4/14/77217NameAdams, Kenneth (OE)*Barancwsky, Nick (T)*Biancarelli, George (T)Cardinal, RaymondClarke, ThcmasDorman, Richard*Dickerson, Larry (T)*Eye, Charles (OE)Hall, Odell (L)Hall, Vernon (L)Haskins, LawrenceHayden, John (Quit 1/29)*LaRowe, CharlesLegassie, RichardLittle, Alan (T)Lubera, StanleyMaloney, Edward (T)*Markey, Davis (T)Moir, FloydMoir, John (OE)*Murhamer, Francis (T)Parker, Robert, Sr. (OE)Pison, Gerald (OE)Pitt, John (OE)Rhodes, Charles (OE)*Sanzo, Anthony (T)Steeves, Charles(T) (Fired 4/7)Stewart, Jerry (OE)Whittaker, Robert (OE)*Laid-off employees.Date Hired4/73It IIII IF4/11/77II II4/12/774/77I, lf4/8/77II I8/764/7312/764/12/774/73IF III! IIII IIII IIII IIII IIII ii9/744/73II II11/7511/75JobAsphaltTruckdriverTruckdriverTruckdriverTruckdriverOperatorTruckdriverOperatorLaborerLaborerMechanicTruckdriverTruckdriverTruckdriverTruckdriverLaborerTruckdriverTruckdriverLaboreroperatorTruck driverLoader OperatorMechanicPlant OperatorWelderTruckdriverTruckdriverMechanicLaborerRate9.097.517.516.006.006.007.519.964.004.004.507.717.516.007.514.007.077.515.259.967.518.699.097.968.427.517.518.424.50 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDEployees Working as of May 12, 1977Date HiredNameJobRate6.008.006.007.006.006.006.004.004.005.006.006.004.008.504.006.006.004.50Baranowsky, NickBennett, JohnCardinal, Raymond J.Charett, Richard T.Clarke, Thomas E.Dorman, Richard L.Ginicola, John J.Hall, OdellHall, VernonHaskins, LawrenceLaRowe, CharlesLittle, AlanLubera, StanleyMoir, JohnNelson, LeonardOakman, Leslie R., Jr.O'Neal, Edward V.Whitaker, Robert4/11/774/14/774/1/775/9/774/11/77II of4/8/777/765/766/7319744/20/774/14/765/1/774a/1/76TruckdriverOperatorTruckdriverWelderTruckdriverOperatorTruckdriverLaborerLaborerMechanicTruckdriverTruckdriverLaborerOperatorLaborerMechanicOperatorLaborer